Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153069                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re AWG, Minor.                                                SC: 153069                                        Justices
                                                                   COA: 327976
                                                                   Kent CC Family Division:
                                                                   15-025970-AD

  _______________________________________/

        On order of the Court, the application for leave to appeal the December 29, 2015
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2016
           p0316
                                                                              Clerk